                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

TEMUJIN KENSU,

             Plaintiff,                              Civil Case No. 16-13505
                                                     Linda V. Parker
v.

WILLIAM BORGERDING, et al.,

          Defendants.
_____________________________/

                             OPINION AND ORDER

      Plaintiff Temujin Kensu, a Michigan Department of Corrections (“MDOC”)

prisoner, filed this civil rights action pursuant 42 U.S.C. § 1983 against multiple

MDOC officials and Corizon health care professionals. In a Second Amended

Complaint filed October 9, 2017, Mr. Kensu asserts the following claims:

      (I) First Amendment retaliation based on post-verdict denial of
      medical care;

      (II) Eighth Amendment deliberate indifference;

      (III) Violations of the Religious Land Use and Institutionalized
      Persons Act (“RLUIPA”) based on the denial of natural health
      supplements;

      (IV) Violations of the Dietary Supplement Health and Education Act
      (“DSHEA”) based on the denial of natural health supplements;

      (V) Fourteenth Amendment denial of access to courts;
        (VI) First Amendment religious discrimination based on the denial of
        religious property;

        (VII) First Amendment retaliation based on the denial of personal
        property;

        (VIII) First Amendment retaliation based on the issuance of thirty-
        three tickets;

        (IX) Fourteenth Amendment due process violation based on the denial
        of a fair hearing and the ability to appeal the tickets;

        (X) RLUIPA violations based on the deprivation of his religious
        property;

        (XI) Fourteenth Amendment deprivation based on the removal of his
        property without due process;

        (XII) Eight Amendment deliberate indifference based on the
        conditions forced upon Plaintiff for one night; and,

        (XIII) Conspiracy to commit the above violations of Plaintiff’s rights.

(ECF No. 83.) Defendants have filed motions for summary judgment with respect

all of Plaintiff’s claims except Counts III, VI-VIII, X, and XII. (ECF Nos. 138,

140.)

        This Court has referred the matter to Magistrate Judge Stephanie Dawkins

for all pretrial proceedings, including a hearing and determination of all non-

dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and

recommendation on all dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B).

Magistrate Judge Davis held a hearing with respect to Defendants’ summary

judgment motions on April 25, 2019. On August 20, 2019, she issued a Report and
                                           2
Recommendation (“R&R”) recommending that the Court grant the MDOC

defendants’ motion and grant in part and deny in part the Corizon defendants’

motion. (ECF No. 180.)

      Specifically, Magistrate Judge Davis concludes that Defendants are entitled

to summary judgment with respect to all of Plaintiff’s claims, except those for

which summary judgment was not sought, see supra, and Plaintiff’s claim that

Defendants Robert Lacy, D.O. and Jeffrey Bomber, D.O. were deliberately

indifferent to his shoulder condition. At the conclusion of the R&R, Magistrate

Judge Davis informs the parties that they must file any objections to the R&R

within fourteen days. She warns the parties that the “[f]ailure to file specific

objects constitutes a waiver of any further right of appeal.”

      Timely objections were filed by Plaintiff (ECF No. 182) and Drs. Lacy and

Bomber (ECF No. 183). Plaintiff filed a response to Drs. Lacy and Bomber’s

objections on September 17, 2019. (ECF No. 184.) On the same date, Drs. Lacy

and Bomber responded to Plaintiff’s objections. (ECF No. 185.)

                                   Standard of Review

      When objections are filed to a magistrate judge’s report and

recommendation on a dispositive matter, the court “make[s] a de novo

determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The court,

                                          3
however, “is not required to articulate all of the reasons it rejects a party’s

objections.” Thomas v. Halter, 131 F. Supp. 2d 942, 944 (E.D. Mich. 2001)

(citations omitted). A party’s failure to file objections to certain conclusions of the

report and recommendation waives any further right to appeal on those issues. See

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.

1987). Likewise, the failure to object to certain conclusions in the magistrate

judge’s report releases the court from its duty to independently review those issues.

See Thomas v. Arn, 474 U.S. 140, 149 (1985).

                                   Plaintiff’s Objections

                                 No. 1- Evidentiary Ruling

      Mr. Kensu first objects to Magistrate Judge Davis’ determination that certain

statements within his affidavit are inadmissible hearsay, not properly considered

under Federal Rule of Civil Procedure 56(e). Magistrate Judge Davis concluded

that Mr. Kensu’s assertions of what certain non-party MDOC and Corizon

employees told him do not fall within any hearsay exception. Mr. Kensu contends

that the statements are admissible under Federal Rule of Evidence 801(d)(2)(D).

      Pursuant to Rule 801(d)(2)(D), a statement is not hearsay if it “is offered

against an opposing party and … was made by the party’s agent or employee on a

matter within the scope of that relationship and while it existed[.]” Fed. R. Evid.

801(d)(2)(D). Mr. Kensu fails to demonstrate that the statements allegedly made

                                           4
by these non-parties were matters within the scope of the individual’s

employment—a requirement this Court does not believe can be satisfied.

Moreover, here we have Mr. Kensu’s statements of what non-party MDOC and

Corizon employees allegedly told him. Notably, while these employees were

deposed in this matter (see ECF Nos. 150-7 to 150-9, 150-12.), Mr. Kensu does not

offer any direct statement from them. He fails to identify any hearsay exception

allowing his statement of what he was told.

      For these reasons, the Court rejects Mr. Kensu’s objection to Magistrate

Judge Davis’ evidentiary ruling.

                           No. 2- Disputed Questions of Fact

      Mr. Kensu next contends that Magistrate Judge Davis erred by resolving

disputed questions of material fact when interpreting an email chain between some

of the defendants concerning Mr. Kensu’s request for special accommodations.

Mr. Kensu interprets the emails as reflecting Defendants’ conspiracy to deprive

him of medical care. The email communications apparently followed Mr. Kensu’s

April 11, 2016 filing of a motion for equitable relief, in which he requested a host

of medical treatments, examinations and accommodations, after prevailing at trial

in Kensu v. Stieve, No. 13-10279 (E.D. Mich. filed Jan. 22, 2013) (hereafter Kensu




                                          5
I).1 On April 19, 2016, Mr. Kensu also wrote MDOC Acting Chief Medical

Officer, William Borgerding, M.D., requesting certain medical treatments,

examinations, and accommodations. (ECF No. 74-3 at Pg ID 826.)

      Magistrate Judge Davis found that a reasonable jury could conclude from the

email chain that Defendant Lia Gulick, the Health Service Administrator,

encouraged or implicitly authorized, approved, or knowingly acquiesced in the

denial of Mr. Kensu’s requests. (ECF No. 180 at Pg ID 8155.) Later, however,

Magistrate Judge Davis concluded that this did not necessarily mean Ms. Gulick

was deliberately indifferent to Mr. Kensu’s serious medical needs, reasoning:

      Her [Ms. Gulick’s] involvement in the email chain on Kensu’s
      requested accommodations, as discussed above, is somewhat
      ambiguous as to whether it was her goal to have the requests denied.
      But, it is clear that Gulick was not in a position to make medical
      decisions herself, as she was not a medical professional. … And, there
      is no reason to assume that when she directed Dr. Lacey to meet with
      Kensu and address his requests, she appreciated a risk of harm to
      Kensu from the denial of a particular medical procedure or
      medication/supplement. There is no evidence that she reviewed
      Kensu’s medical records, that she was aware of his health care and
      health issues except for his requests for special accommodations, or
      that she was acting in any way other than in her role as an
      administrator in health care.

(ECF No. 180 at Pg ID 8187.)




1
 Judge Roberts denied the motion, concluding that the court was not “qualified to
make decisions regarding necessary medical treatment.” Order at 16, Kensu v.
Stieve, No. 13-10279 (E.D. Mich. filed Nov. 1, 2016), ECF No. 172 at Pg ID 2583.
                                        6
       In his objections, Mr. Kensu asserts that Magistrate Judge Davis’

interpretation is contrary to the record. Citing various documents, Mr. Kensu

asserts that Ms. Gulick in fact reviewed his medical records and was aware of his

health care and health issues. The documents he cites, however, do not support his

assertions. Without evidence that Ms. Gulick was aware of Mr. Kensu’s alleged

serious medical needs, a jury could not find the subjective prong of his deliberate

indifference claim against her satisfied.

       Mr. Kensu also objects to Magistrate Judge Davis’ interpretation of the

email chain with respect to Dr. Borgerding. Magistrate Judge Davis found that the

email chain reflected only his administrative involvement—that is, to request that

someone personally see Mr. Kensu, assess him for the requests on his list, and

properly document in the medical record whether the requests would be granted

and why or why not. (Id. at Pg ID 8159.) The Court agrees with Magistrate Judge

Davis that this is the only interpretation a jury reasonably could make.

       For these reasons, the Court also rejects Plaintiff’s second objection to the

R&R.

                           No. 3- Supervisory Liability Claims

       Mr. Kensu contends that Magistrate Judge Davis failed to apply the proper

standard for evaluating his supervisory liability claims, specifically, the standard

set forth in Taylor v. Michigan Department of Corrections, 69 F.3d 76 (6th Cir.

                                            7
1995). This objection is frivolous, as Magistrate Judge Davis in fact cited Taylor

and addressed whether Mr. Kensu alleged facts to show that Defendants

“participated in, condoned, encouraged, or knowingly acquiesced in alleged

misconduct to establish liability.” (ECF No. 180 at 8151-52.) While Mr. Kensu

goes on to argue that the record in fact is “replete with examples where Defendants

…at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending subordinates” (ECF No. 182 at Pg ID

8238), most of the examples he then cites constitute inadmissible hearsay, the

email chain, or references to Defendants knowledge of “medical issues” or

“nontreatment” without specifics.

      The Court therefore finds no error in Magistrate Judge Davis’ analysis of

Mr. Kensu’s supervisory liability claims.

                              No. 4- Deliberate Indifference

      Mr. Kensu takes issues with Magistrate Judge Davis’ evaluation of his

deliberate indifference claims as they relate to his prostate disease, lung disease,

spinal disease, ankle problems, hearing loss and Mastoiditis, heat sensitivity, brain

tumor, severe combined immunodeficiency (“SCID”), denervation, and shoulder

problems. Mr. Kensu asserts that Magistrate Judge Davis “confusingly omits the

applicable standard for objective serious medical need” and he finds her “analysis




                                            8
…somewhat perplexing.” This Court strongly disagrees with Mr. Kensu’s

description of Magistrate Judge Davis’ R&R.

      Magistrate Judge Davis has comprehensively and accurately set forth the

law relevant to Mr. Kensu’s deliberate indifference claims (as well as the

remainder of his claims). Moreover, Magistrate Judge Davis focused on the

correct relevant period when analyzing Mr. Kensu’s claims, despite the fact that he

frequently recited and relied on events that occurred well beyond the relevant time

frame. For the reasons set forth in Magistrate Judge Davis’ well-written R&R, the

Court agrees that Mr. Kensu failed to satisfy the objective and/or subjective

elements of his claims.

                          No. 5- First Amendment Retaliation

      Mr. Kensu argues that Magistrate Judge Davis erred in finding that he failed

to establish the necessary causal connection between his protective conduct and

Defendants’ decision to deny his requested special accommodations. He claims

the magistrate judge improperly construed the email chain which reflected

Defendants’ conspiracy to retaliate against him and focused on the wrong events

when determining the period between his protected conduct and the adverse action

against him.

      This Court already has addressed Mr. Kensu’s claims of error regarding

Magistrate Judge Davis’ analysis of the email chain. With respect to his temporal

                                         9
proximity argument, even if the period is deemed to be shorter, this Court does not

believe that this is a case where temporal proximity alone is sufficient to establish

the necessary causal connection. See Nguyen v. City of Cleveland, 229 F.3d 559,

567 (6th Cir. 2000) (acknowledging that “there may be circumstances where

evidence of temporal proximity alone would be sufficient to support [the causal

connection],” but finding the circumstances not presented in the case before the

court). First, MDOC officials and Corizon health care professionals were aware of

Mr. Kensu’s protected conduct well before the jury reached a verdict in Kensu I.

Further, according to Mr. Kensu, prison officials and health care providers have

been denying him necessary medications and treatments for his serious medical

needs for years and well before the March 2016 verdict. As such, one cannot infer

that the denial of his requested special accommodations was in retaliation for

bringing Kensu I.

      For these reasons, the Court rejects Mr. Kensu’s fifth objection.

                                    No. 6- Conspiracy

      Mr. Kensu contends that Magistrate Judge Davis erred in finding his

conspiracy allegations insufficient in light of the email chain between Defendants

and his Complaint, which he maintains is “replete with allegations supporting [the

claim].” As already discussed, the Court agrees with Magistrate Judge Davis that a

reasonable jury could not interpret the email chain to provide the proof Mr. Kensu

                                          10
asserts it offers. Mr. Kensu does not identify the specific allegations he believes

are replete in the Complaint to demonstrate a single plan or general conspiratorial

objective.

      The Court, therefore, rejects Mr. Kensu’s sixth objection to the R&R.

                          Drs. Lacy and Bomber’s Objections

      As described earlier, Magistrate Judge Davis recommends that this Court

grant summary judgment to Defendants on all Mr. Kensu’s claims except the six

claims not addressed in their summary judgment motions and his claim that Drs.

Lacy and Bomber were deliberately indifferent to his shoulder problems. As to the

latter claim, Magistrate Judge Davis reasoned that because the jury in Kensu I

found the defendants deliberately indifferent to Mr. Kensu’s shoulder problems—

an assertion made by Mr. Kensu in his briefs (see, e.g., ECF No. 152 at Pg ID

6371-72)—and those problems and the treatment he was receiving had not changed

since that time, a reasonable jury could conclude that continuing the same

treatment amounted to insufficient care in this case. (ECF No. 180 at Pg ID 8185.)

In their objections to the R&R, Drs. Lacy and Bomber contend that the magistrate

judge erred in interpreting and applying the March 2016 jury verdict. Specifically,

they maintain that there never was an express finding by the jury in Kensu I that

any defendant was deliberately indifferent to Mr. Kensu’s shoulder problems and,

more relevantly, them.

                                         11
      In Kensu I, Mr. Kensu sued various MDOC officials and Corizon health care

professionals for deliberate indifference to a number of maladies, including

shoulder problems, “a host of spinal and joint injuries, disease, and degeneration.”

See Compl. ¶ 33, Kensu v. Stieve, No. 13-10279 (E.D. Mich. filed Jan. 22, 2013),

ECF No. 1. As to his spinal and joint injuries, Mr. Kensu listed: “serous and

advancing spinal disease, including spondylitis, spondylosis, spondylosthesis,

Schmorl nodes, disk degeneration, compression and joint space narrowing, past

fractures, bulging disks, spinal stenosis and straightening of the lumbar lordis—so

much so that it even affects Plaintiff’s urination.” Id. ¶ 42.

      The Honorable Victoria A. Roberts granted summary judgment to the

Corizon defendants2 in Kensu I, finding that a reasonable jury could not conclude

that they “disregarded an excessive risk to [Mr. Kensu’s] health or safety.” Order

at 10, id. (filed Sept. 2, 2015), ECF No. 114 at Pg ID 1419. Judge Roberts

concluded that “[Mr. Kensu] was seen regularly by medical staff[,]” that the health

care professionals “prescribed what they felt were appropriate medications[,]” and

that Mr. Kensu failed to show that the health care defendants “disregarded an

excessive risk to his health or safety.” Id. Specifically addressing Mr. Kensu’s

shoulder problems, Judge Roberts wrote:


2
 There were four Corizon defendants in Kensu I: Howard Tyree, P.A.; Dr.
Bomber; Ramesh Kilaru, M.D.; and, Joshua Buskirk, P.A. Mr. Kensu did not
name Dr. Lacy as a defendant in that case.
                                        12
             Based on the record before the Court, a juror could not
      reasonably find that Buskirk knew of and disregarded an excessive
      risk to Kensu’s health or safety. Buskirk saw Kensu regularly and
      determined that there was no new symptoms. He concurred with
      previous doctors. Similarly, Bomber had very limited contact with
      Kensu; he discussed Kensu’s back and shoulder pain with Buskirk and
      prescribed what they felt were appropriate medications.

Id. The case proceeded to trial against the MDOC defendants, who were Jeffrey C.

Stieve, M.D., Susan McCauley, Mary Zamora, Charles Turner, William

Borgerding, M.D., Warden Lloyd Rapelje, Russell Vittitow, and Jeannie

Stephenson.3

      On March 28, 2016, after a five-day trial, a jury concluded that all but

defendants Turner, Vittitow, and Stephenson were deliberately indifferent to

Plaintiff’s serious medical needs. Jury Verdict Form, id. (filed Mar. 29, 2016),

ECF No. 139. The jury was charged with evaluating all of the elements of Mr.

Kensu’s deliberate indifference claim. See Mar. 28, 2016 Tr. at 38-39, id. (filed

May 25, 2016), ECF No. 158 at Pg ID 2403-04. Nevertheless, the verdict form did

not require the jury to identify which of Mr. Kensu’s medical needs they found to

be “serious” or to which of his medical needs the defendants were deliberately

indifferent. Id.


3
  Significantly, while the MDOC defendants filed a “motion for summary
judgment,” they failed to inform the court of how any attached evidence supported
their motion. See Order at 2, Kensu v. Stieve, No. 13-10279 (E.D. Mich. Sept. 11,
2015), ECF No. 116 at Pg ID 1424. Judge Roberts therefore reviewed the motion
only as a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(c). Id.
                                         13
      Mr. Kensu therefore mischaracterized the jury’s verdict when asserting that

“a jury has already found that [he] was unreasonably denied treatment for his

shoulder in violation of his Eighth Amendment rights.” (ECF No. 152 at Pg ID

6371-72.) In fact, not only is there no indication as to whether the jury found this

to be a serious medical condition to which any prison officials and health care

professional has been deliberately indifferent, but Judge Roberts in Kensu I

specifically held that a reasonable jury could not find the Corizon defendants

(which included Dr. Bomber) deliberately indifferent to Mr. Kensu’s shoulder

problems. Order at 10, Kensu v. Stieve, No. 13-10279 (E.D. Mich. filed Sept. 5,

2015), ECF No. 114 at Pg ID 1419.

      Notwithstanding the verdict rendered in the first jury trial on March 28,

2016, the Court finds that Plaintiff’s deliberate indifference shoulder claim covers

conduct following the verdict and up until the filing of the Second Amended

Complaint on October 9, 2017. In August of 2016, Plaintiff presented to healthcare

complaining of heat sickness at which time the doctor notes his additional

complaints of shoulder pain and general musculoskeletal pain. Magistrate Judge

Davis notes that the treatment plan was for Kensu to taking the pain medication

Naprosyn and to use a hot water bottle on the affected areas. However, Plaintiff

claims, and Defendants Lacy and Bomber do not refute, that his Naprosyn and hot

water bottle were taken from him during the present litigation. The Defendants

                                         14
have offered no evidence that there was either no longer a medical need for the hot

water bottle and pain medication or that Mr. Kensu was provided some alternative

form of treatment. The Court finds that this is not a relitigation of one of the claims

that were before the Honorable Victoria Roberts.

      Accordingly, the Court agrees that there is a question of material fact as to

whether the referenced treatment was so minimal that it amounted to no treatment

at all. Thus, a reasonable jury could find that the treatment offered to Mr. Kensu,

and then taken away, amounted to insufficient care in this matter. For these

reasons, the Court denies summary judgment with respect to Drs Lacy and

Bomber.

      Conclusion

      For the reasons stated, the Court adopts Magistrate Judge Davis’ August 20,

2019 R&R, Accordingly,

      IT IS ORDERED that the MDOC Defendants’ motion for summary

judgment (ECF No. 138) is GRANTED and the Corizon Defendants’ motion for

summary judgment (ECF No. 140) is GRANTED IN PART.

      IT IS FURTHER ORDERED that Defendants Corizon, Inc., and Eutrilla

Taylor are DISMISSED AS PARTIES to this action.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE
Dated: September 30, 2019
                                          15
